Citation Nr: 0713146	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
August 1943.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an April 2004 rating decision in which the RO 
granted service connection and assigned an initial, 10 
percent rating for peripheral neuropathy of the left lower 
extremity associated with varicose veins of the left lower 
extremity, effective January 20, 2004.  The veteran's 
representative filed a notice of disagreement (NOD) in 
October 2004 and the RO issued a statement of the case (SOC) 
in December 2004.  The veteran filed a substantive appeal 
(via a VA Form 9 Appeal to the Board of Veterans' Appeals) in 
January 2005.  

In April 2005, the veteran testified during a RO hearing 
before a Decision Review Officer (DRO); a transcript of that 
hearing is of record.  Thereafter, the RO issued a 
supplemental SOC (SSOC) in June 2005, continuing the denial 
of the veteran's claim for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.  

In April 2007, a Deputy Vice Chairman of the Board granted an 
April 2007 motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

As the appeal involves a request for a higher initial rating 
following the grant of service connection for peripheral 
neuropathy of the left lower extremity, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal for an initial rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity is warranted. 

Initially, the record indicates that the veteran last had VA 
peripheral nerves examination in February 2004.  However, 
that examination was then requested in connection with the 
veteran's claim for service connection, and does not contain 
sufficient findings to evaluate the current severity of the 
disability for which a higher initial rating is sought.  
Furthermore, during the April 2005 hearing and in an April 
2007 statement, the veteran's representative indicated that 
it was the veteran's contention that his residuals of 
peripheral neuropathy of the left lower extremity had gotten 
progressively worse in the last few years.  

Given the current record, and the claims of worsened 
disability, a contemporaneous examination is warranted.  See 
38 U.S.C.A. § 5103A.  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  

Hence, the RO should arrange for the veteran to undergo VA 
neurological examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for a higher initial 
rating for peripheral neuropathy of the left lower extremity 
(as the claim, arising out of an original claim for service 
connection, will be adjudicated on the basis of the current 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-as regards disability 
ratings and effective dates, as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   In 
adjudicating the claim for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, the RO continue to consider whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for an initial rating in excess of 
10 percent for peripheral neuropathy of 
the left lower extremity.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-as regards disability 
rating and effective dates-as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests, studies, and/or 
consultations should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should provide a detailed 
description of, and of symptoms 
pertaining to, the left lower extremity, 
to include movement and reflexes, muscle 
atrophy, strength, sensation, and pain; 
as well as describe the functional 
limitations associated with the 
disability.  Considering all findings 
pertinent to the left lower extremity, 
the examiner should provide an assessment 
of the severity of the disability as 
mild, moderate, moderately severe, or 
severe. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for any conclusion(s) 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 10 percent 
for peripheral neuropathy of the left 
lower extremity on appeal, in light of 
all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include express 
consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



